Citation Nr: 1023554	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for 
a heart disability, which has been variously diagnosed as 
coronary artery disease and hypertension.  See April 2007 VA 
examination report.  

While the evidentiary record contains the Veteran's service 
treatment records and post-service evidence from VA and other 
private health care professionals, it appears that the record 
is inadequate for the purpose of rendering a fully informed 
decision as to the claim.  

In this regard, the April 2007 VA examination report reflects 
that the Veteran stated that he was placed on disability by 
the Social Security Administration (SSA) due to his heart 
condition.  Despite the Veteran's report, the evidentiary 
record does not contain the actual SSA decision or the 
reports and records considered by SSA in making its decision 
to grant disability benefits.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, because these records may contain pertinent 
information to this claim, VA is obligated to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Veteran should submit any additional relevant medical 
records in his possession that the VA does not already have.  
This would include any recent treatment of the disability at 
issue. 

Accordingly, the case is REMANDED for the following action:

1.	Request from the Social Security 
Administration all records related to 
the Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
and/or unsuccessful attempts to obtain 
this evidence should be fully 
documented in the claims file.  

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development 
is warranted, including, but not 
limited to, obtaining an additional 
medical opinion.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


